Title: From Thomas Jefferson to Francis Hopkinson, 25 September 1785
From: Jefferson, Thomas
To: Hopkinson, Francis



Dear Sir
Paris. Sep. 25. 1785.

My last to you was of the 6th. of July. Since that I have received yours of July 23. I do not altogether despair of making something of your method of quilling, tho’ as yet the prospect is not favourable. I applaud much your perseverance in improving this instrument and benefiting mankind almost in spite of their teeth. I mentioned to Piccini the improvement with which I am entrusted. He plays on the Pianoforte and therefore did not feel himself personally interested. I hope some better opportunity will yet fall in my way of doing it justice. I had almost decided, on his advice, to get a Pianoforte for my daughter. But your last letter pauses me, perhaps till I see it’s effect.

Arts and Arms are alike asleep for the moment. Balooning indeed goes on. There are two artists in the neighborhood of Paris who seem to be advancing towards the desideratum in this business. They are able to rise and fall at will without expending their gaz, and to deflect 45.° from the course of the wind.
I desired you in my last to send the newspapers, notwithstanding the expence. I had then no idea of it. Some late instances have made me perfectly acquainted with it. I have therefore been obliged to adopt the following plan. To have my newspapers from the different states inclosed to the Office for foreign affairs, and to desire Mr. Jay to pack the whole in a box and send it by the packet as merchandize, directed to the American Consul at l’Orient who will forward it to me by the periodical waggons. In this way they will only cost me livres where they now cost guineas. I must pray you, just before the departure of every French packet, to send my papers on hand to Mr. Jay in this way. I do not know whether I am subject to American postage or not in general; but I think newspapers never are.—I have sometimes thought of sending a copy of my Notes to the Philosophical society as a tribute due to them: but this would seem as if I considered them as worth something, which I am conscious they are not. I will not ask you for your advice on this occasion because it is one of those on which no man is authorized to ask a sincere opinion. I shall therefore refer it to further thoughts. I am with very sincere esteem Dear Sir Your friend & servt.,

Th: Jefferson

